Citation Nr: 1811102	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability. 

2. Entitlement to service connection for a bilateral knee disability. 

3. Entitlement to service connection for a bilateral ankle disability 

4. Entitlement to service connection for a bilateral foot disability. 

5. Entitlement to service connection for hypertension. 

6. Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension. 

7. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to post-traumatic stress disorder (PTSD).

8. Entitlement to an increased rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a videoconference hearing in November 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, further development is required before a decision can be rendered regarding the service connection and increased rating claims noted on the cover page. 

The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83. 

The Veteran has current diagnoses of a back, bilateral foot, bilateral ankle, bilateral knee, hypertension, and erectile dysfunction disabilities and during the November 2017 hearing, he provided competent and credible testimony regarding his in-service events and injuries.  However, he has not been afforded VA examinations to address those conditions.  On remand, appropriate VA examinations should be conducted and an opinion regarding their etiology should be obtained. 

The January 2012 opinion for sleep apnea is insufficient because the examiner failed to provide an opinion that addressed the entire request.  The requested opinion was expected to cover whether the Veteran's sleep apnea was related his PTSD or chronic sinusitis; the examiner only discussed its relation to PTSD. 

During the November 2017 hearing, the Veteran indicated that his hearing has worsened since his last VA examination conducted in 2010.  On remand, another VA examination, including all necessary testing should be conducted. 

As for his bilateral knee condition, the Veteran was diagnosed with Osgood-Schlatter's disease in March 1969 after complaints of knee pain.  If the Veteran's Osgood-Schlatter's disease is a congenital or developmental defect, it is not eligible for service connection, as such defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2014); O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  Congenital defects are by definition static in nature.  O'Bryan, 771 F.3d at 1380.  By contrast, "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect," even if it ceases to progress at some point.  O'Bryan, 771 F.3d at 1380; VAOPGCPREC 67-90 ("A disease . . . even one which is hereditary in origin, is usually capable of improvement or deterioration"). 

Thus, the litmus test for distinguishing a congenital defect from a congenital disease is whether the disorder in question is capable of changing.  See id.  If the disorder may improve or deteriorate, then it is not a congenital defect, and consequently is eligible for service connection notwithstanding its congenital or hereditary nature.  Id.  Moreover, congenital defects "can be subject to superimposed disease or injury," and thus service connection may still be established for disability resulting from any superimposed disease or injury incurred in or aggravated by active service, notwithstanding the presence of an underlying congenital defect.  See VAOPGCPREC 82-90; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

Thus, an opinion is still required as to whether the Veteran's Osgood-Schlatter's disease is a congenital or development defect that is static in nature and incapable of improvement or deterioration, or is a disease subject to worsening and improvement.  If it is a congenital disease, an opinion must be rendered as to whether or not it was aggravated during service.
Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran and his representative the opportunity to submit additional evidence, to include any private treatment records or authorization to obtain evidence, or argument in furtherance of the remanded claims.

2. Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any back, bilateral foot, bilateral ankle, bilateral knee, hypertension, and erectile dysfunction disabilities present during the appeal period.  The electronic file and a copy of this remand must be reviewed in conjunction with the examination.  The examination report must reflect that these items were reviewed.  

For purposes of these examinations, the examiner should consider the Veteran's reports of experiencing back, bilateral foot, bilateral knee, and bilateral ankle problems during service to be credible.

For any diagnosed back condition the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current low back condition is: etiologically related to or caused by an event, injury, or disease incurred in service.

For any diagnosed bilateral foot condition the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current foot condition is etiologically related to or caused by an event, injury, or disease incurred in service.

For any diagnosed bilateral ankle condition the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current ankle condition is etiologically related to or caused by an event, injury, or disease incurred in service.

For any diagnosed bilateral knee condition the examiner should answer the following:

a. Whether the Veteran's Osgood-Schlatter's disease is capable of improvement or deterioration, or is instead static in nature. 

b. If the Veteran's Osgood-Schlatter's disease is capable of improvement or deterioration (i.e. is not static), whether there is clear and unmistakable evidence (i.e. evidence that is obvious and manifest) that it was not aggravated by service.  In order to establish lack of aggravation, there must be clear and unmistakable evidence showing no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.

For any diagnosed hypertension the examiner should:

a. Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current hypertension is etiologically related to or caused by an event, injury, or disease incurred in service.

b. Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current hypertension was caused or aggravated (worsened beyond the natural progression) by service-connected PTSD. 

For any diagnosed erectile dysfunction the examiner should:

a. Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current erectile dysfunction is etiologically related to or caused by an event, injury, or disease incurred in service.

b. Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current erectile dysfunction was caused or aggravated (worsened beyond the natural progression) by diagnosed hypertension

The examiner(s) should provide a complete explanation and rationale for any opinion proffered.

3. Return the claims file to the VA examiner who conducted the January 2012 exanimation, if available, to obtain an addendum opinion regarding the etiology of the Veteran's current sleep apnea.  If the original examiner is unavailable, forward the claims file to an appropriate clinician to obtain the requested opinion. 

The examiner shoulder provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current sleep apnea is etiologically caused or aggravated by his service-connected sinusitis. 

4. Schedule the Veteran for an audio examination to determine the current nature and severity of his service-connected hearing loss. 

In addition to objective test results, including audiometric test results and the Maryland CNC, the examiner should describe the functional effects caused by the hearing disability in his or her final report.

5.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claims for service connection for low back condition and skin condition of the bilateral feet/legs remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




